TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00132-CV


Eugenio Falcon, Antonio Falcon, Elroy Vera, Juan D. Posada, Jose Vasquez,
Karina Mascorro, and William Smith, Appellants

v.

Bonanza Capital, Ltd. and Bernay Box as Trustee of Bonanza Master Fund, Ltd.
Liquidating Trust, Appellees




FROM THE DISTRICT COURT OF TRAVIS  COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-12-000164, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellants' emergency motion for temporary relief is granted in part.  Accordingly,
the trial court's March 2, 2012 order appointing a receiver for Matinee Media Corporation is stayed
pending further order of this Court.  Further, appellees are ordered to file a response to appellants'
emergency motion for temporary relief within five (5) business days.
		It is ordered March 8, 2012.

Before Chief Justice Jones, Justices Henson and Goodwin